from a judgment of the Supreme Court, Monroe County (Raymond E. Cornelius, J.), entered March 16, 2005. The judgment, among other things, dismissed the second amended complaint against defendants Andrew P. Meloni, Sheriff Monroe County, Deputy Monroe County Sheriff Bridget O’Hara and the City of Rochester.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Gorski, J.P., Martoche, Smith, Green and Pine, JJ.